DETAILED ACTION
Introductory Remarks
Applicants are advised that the examiner for this application has changed. All communications should now be directed to Kara Johnson, AU 1632.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/22 has been entered.
Claim Status
Claims 1-20 are currently pending and examined on the merits. 
Claim 1 is currently amended. 
Withdrawn Objections & Rejections
The objections and rejections presented herein represent the full set of objections and rejections currently pending in this application. Any objections rejections not specifically reiterated are hereby withdrawn.	
Claim Interpretation
With respect to claims 1-20, claim scope is not limited by language that does not limit the claim to a particular structure. That is, intended use of a composition is insufficient to distinguish the structure of the composition from the prior art. See MPEP §§ 2111.02 and 2111.04. Therefore, only language that clearly defines structural limitations is considered with respect to patentability analysis. For example, “for cryopreserving a mammalian cell” and “for administration of a mammalian cell” do not clearly define a structural limitation of the composition. Consequently, these limitations are not considered in analyzing the patentability of the apparatus or composition.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the limitation “wherein when a human adipose mesenchymal stem cell is cryopreserved in the liquid for cryopreserving a mammalian cell, a cell survival rate of the human adipose mesenchymal stem cell after freezing and thawing is 90% or more”. See Application of Collier, 397 F.2d 1003 (C.C.P.A. 1968), which states claims are considered indefinite when “things which may be done are not required to be done". Specifically, it is unclear whether the claimed composition may be infringed if the recited limitation does not occur. In other words, can the claimed composition be infringed if human adipose mesenchymal stem cells (MSCs) are not admixed with the composition? Are human adipose MSCs a requirement of the claim? For examination purposes, this limitation is interpreted as an intended use, and not a requirement of the claim. 
Claim 1 contains the limitations “2.0 to 6.0% (w/v) of trehalose or a derivative thereof, or a salt of the trehalose or the derivative” and “4.0 to 7.0% (w/v) of dextran or a derivative thereof, or a salt of the dextran or the derivative”. The term “the derivative” appears twice in the claim, rendering it unclear to which derivative the limitations are referring. For examination purposes, the claim is interpreted as comprising “2.0 to 6.0% (w/v) of trehalose or a trehalose derivativetrehalose derivative, 4.0 to 7.0% (w/v) of dextran or a dextran derivativedextran derivative”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Saqi et al., Defined serum- and xeno-free cryopreservation of mesenchymal stem cells. Cell and Tissue Banking 16 181-193 (2015) (cited on 892 dated 11/9/21, hereinafter Al-Saqi)., in view of Nishimura et al., PCT Publication No. WO 2014/208053 (hereinafter Nishimura). 
Al-Saqi discloses serum- and xeno-free cryopreservation media for the cryopreservation of MSCs (Abstract). Al-Saqi explains that MSCs are highly useful for therapeutic applications, and that is critical to develop serum-and xeno-free cryopreservation methods (Abstract, Introduction). Al-Saqi discloses cryopreserving adipose-derived MSCs (AMSCs) and bone marrow-derived MSCs (BM-MSCs) in the cryopreservative solution STEM-CELLBANKERTM (Cryopreservation). STEM-CELLBANKERTM is a defined serum and xeno-free solution composed of a saline solution, 10% dimethyl sulfoxide (DMSO), glucose, and dextran (Cryopreservation). AMSCs and BM-MSCs cryopreserved in STEM-CELLBANKERTM demonstrated similar morphology, growth kinetics, phenotype, and differentiation ability as compared to non-cryopreserved cells and cells cryopreserved in DMSO alone. (Cell culture and morphology, Growth kinetics, Phenotype, Differentiation ability, Figs. 1, 3-6). However, AMSCs demonstrated significantly better post-thaw viability when cryopreserved in STEM-CELLBANKERTM as compared to DMSO alone (Viability, Fig. 2). Al-Saqi concludes that STEM-CELLBANKERTM is a safe and effective serum- and xeno-free cryopreservation media (Discussion). 
Al-Saqi does not disclose that the cryopreservative contains trehalose, that the trehalose is present at 2.0-6.0% w/w, that the dextran is present at 4.0-7.0% w/w, or that the isotonic solution is a lactated Ringer’s solution. 
Nishimura discloses cryopreservative solutions for mammalian cells (Abstract). Nishimura containing 2.0-6.0% w/w trehalose and 4.0-7.0% w/w dextran in a physiological aqueous solution (p1 ¶ 2). Nishimura compares seven saccharides, including glucose, in combination with dextran to trehalose and dextran (p7 ¶5-p8 ¶4). The combination of trehalose and dextran resulted in significantly improved cell viability as compared to all other saccharides in combination with dextran (p7 ¶5-p8 ¶4). Therefore, Nishimura teaches that trehalose is a known a viable substitute for glucose in cryopreservative solutions. A skilled artisan would be motivated to use trehalose as disclosed in Nishimura in the methods of Al-Saqi to further improve cell viability.  
Nishimura explains that each of physiological saline, phosphate buffered saline, Tris buffered saline, HEPES buffered saline, lactated Ringer’s, Ringer’s, acetate Ringer’s, Ringer’s bicarbonate, and basal culture media are all known isotonic solutions suitable for containing cells (p3 ¶8-p4 ¶1). Nishimura also explains that cell viability is further supported by use of physiological saline, lactated Ringer’s, Ringer’s, or acetate Ringer’s in combination with trehalose and dextran (p8 ¶5-p9 ¶1). Thus, Nishimura teaches that lactated Ringer’s is a known a viable substitute for saline solutions. A skilled artisan would be motivated to substitute the lactated Ringer’s of Nishimura for the saline solution of Al-Saqi as a simple substitution of one known isotonic, physiological solution for another with a reasonable expectation that cells contained therein would be successfully cryopreserved. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 1 be found allowable, claims 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. See the above sections on claim interpretation and indefiniteness.
Applicant is advised that should claim 2 be found allowable, claims 7 and 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. See the above sections on claim interpretation and indefiniteness. 
Applicant is advised that should claim 3 be found allowable, claims 8 and 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. See the above sections on claim interpretation and indefiniteness. 
Applicant is advised that should claim 12 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. See the above sections on claim interpretation and indefiniteness.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA D JOHNSON/Primary Examiner, Art Unit 1632